        Case 1:18-cr-00693-RMB Document 96 Filed 06/05/19 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------                x
                                              :
 UNITED STATES OF AMERICA                     :
                                              :
               - v. -                         :
                                              :
 RAMSES OWENS,                                :             18 Cr. 693 (RMB)
   a/k/a “Ramses Owens Saad,”                 :
 DIRK BRAUER,                                 :
 RICHARD GAFFEY,                              :
   a/k/a “Dick Gaffey,” and                   :
 HARALD JOACHIM VON DER GOLTZ                 :
   a/k/a “H.J. von der Goltz,”                :
   a/k/a “Johan von der Goltz,”               :
                                              :
               Defendants.                    :
                                              :
----------------------------- -               x



          GOVERNMENT’S MEMORANDUM OF LAW IN OPPOSITION TO
                  DEFENDANTS’ MOTION TO COMPEL



                                                           GEOFFREY S. BERMAN
                                                           United States Attorney for the
                                                           Southern District of New York

                                                           DEBORAH CONNOR
                                                           Chief, Money Laundering and Asset
                                                           Recovery Section, Criminal Division


Eun Young Choi
Thane Rehn
Assistant United States Attorneys

Michael Parker
Parker Tobin
Trial Attorneys, Criminal Division, United States Department of Justice

    - Of Counsel -
            Case 1:18-cr-00693-RMB Document 96 Filed 06/05/19 Page 2 of 16


                                                    TABLE OF CONTENTS


INTRODUCTION......................................................................................................................... 1

BACKGROUND ........................................................................................................................... 2

ARGUMENT ................................................................................................................................. 5

I. THE DEFENDANTS ARE NOT ENTITLED TO EARLY IDENTIFICATION OF
TRIAL EXHIBITS........................................................................................................................ 5

   A.        Applicable Law ............................................................................................................... 6

   B.        Discussion ........................................................................................................................ 7

II. THE DEFENDANTS ARE NOT ENTITLED TO THE SEARCH TERMS USED TO
REVIEW SEIZED DOCUMENTS ........................................................................................... 10

   A.        Applicable Law ............................................................................................................. 11

   B.        Discussion ...................................................................................................................... 12

CONCLUSION ........................................................................................................................... 14




                                                                        i
         Case 1:18-cr-00693-RMB Document 96 Filed 06/05/19 Page 3 of 16



                                       INTRODUCTION

       Defendants Richard Gaffey and Harald Joachim von der Goltz move for an order requiring

the Government to provide early identification of trial exhibits drawn from documents the

Government obtained from a search warrant executed at the accounting firm at which Gaffey was

a partner (the “Accounting Firm”) and from third parties that the Government intends to rely upon

in its case-in-chief, and to provide the search terms used as part of the process of reviewing

materials obtained pursuant to the search warrant. (See Dkt. Nos. 74-78).1 Those requests should

be denied. The Government has already offered to produce a draft trial exhibit list six weeks prior

to trial, a timeline that is consistent with the timeline in comparable cases in this district. The

Government’s offer is more than sufficient to comply with its discovery obligations, and there is

no basis for compelling production of trial exhibits months in advance of trial, as sought by the

defendants here. There is also no basis in precedent or the Federal Rules to require the Government

to produce the search terms used to review seized materials, which would be irrelevant to the

defendants’ contemplated suppression motion.

       Much of the defendants’ motion is devoted to raising purported flaws in the Government’s

disclosures to date in this case. As detailed below, the Government has taken steps to address

those concerns, several of which were never raised by the defense prior to filing this motion. If

anything, the motion’s detailed recitation of minor issues in the discovery materials reveals that

defense counsel is fully familiar with the facts of this case and more than capable of reviewing the

discovery, and there is no need for the extraordinary relief sought by the defense. At bottom, the

only real basis articulated by the defense for seeking early identification of trial exhibits and



1
 “Mem.” refers to the Defendants’ Memorandum in Support of their Motion to Compel Early
Production of Trial Exhibits. (Dkt. No. 75).


                                                 1
         Case 1:18-cr-00693-RMB Document 96 Filed 06/05/19 Page 4 of 16



production of search terms is the volume of discovery in this case. That is not a basis for the

requested relief, particularly here where the Government has prepared a lengthy and detailed

indictment, produced detailed cover letters accompanying its document production that create an

index of discovery, produced a large amount of early 3500 material and accompanying exhibits,

and regularly responded to defense inquiries by providing additional information. In cases with

similarly voluminous discovery, courts have repeatedly upheld a schedule for the production of

trial exhibits in line with the Government’s proposal.

                                        BACKGROUND

       The underlying facts of the case are set forth in the Government’s Opposition to the

Defendants’ Motion for a Bill of Particulars. (See Dkt. No. 73). The Indictment alleges a scheme

to conceal Harald Joachim von der Goltz’s assets and income from the IRS by hiding them in a set

of offshore entities (the “Revack Entities”) nominally owned by an offshore foundation, the

Revack Holding Foundation. The defendants are von der Goltz and Richard Gaffey, who served

as von der Goltz’s accountant and conspired with von der Goltz to conceal the assets.

       The detailed Indictment sets out the nature and circumstances of the charged conduct and

the defendants’ roles, and provides specific reference to documents and statements, such as the

organizing documents for the Revack Trust and the Revack Holdings Foundation, which held the

Revack Entitites. (See, e.g., Indictment ¶¶ 37-42). The Indictment also provides dates for

particular communications and actions and quotes from relevant documents and correspondence

(See, e.g., Indictment ¶¶ 42-47, 51-59, 104(a), 111), permitting the defendants to readily identify

materials relied on by the grand jury in returning the Indictment. In addition, at the defendants’

request, the Government has produced witness statements, from both grand jury testimony and

agent reports of witness interviews, relating to the ownership of the entities at issue in the case,




                                                 2
         Case 1:18-cr-00693-RMB Document 96 Filed 06/05/19 Page 5 of 16



and has specifically identified all the documents used during these witnesses’ testimony and

interviews, a total of more than 100 exhibits of particular importance to the case.

       The Government has also produced a large amount of discovery in this case, and has taken

multiple steps to make the discovery readily accessible and reviewable for the defense. First,

although the overarching investigation relating to the Mossack Fonseca law firm is sprawling, the

Government has gone to significant lengths to identify and produce only the materials that are

relevant to these particular defendants. This is far from the “document dump” described in the

defense motion. Second, the discovery is all text-searchable and has been produced with metadata

where available, and the Government has provided an extensive index which organizes the

documents by their source, enabling the defendants to focus on those documents most relevant to

their defenses.

        The largest volume of discovery in this case—approximately 80% of the total page

count—consists of documents obtained from a search of the Accounting Firm, which was

conducted pursuant to a search warrant. The Government has also produced subpoena returns

from banks and various other entities, as well as documents obtained from foreign governments

pursuant to Mutual Legal Assistance Treaties (MLATs) and Tax Information Exchange

Agreements (TIEAs).2

       The defendants’ motion raises a number of issues with the discovery that have little bearing

on the requested relief, including some which were already resolved at the time the motion was




2
 The defense has asked the Government for the MLAT and TIEA requests to foreign governments,
but has not moved to compel the production of those requests, which are covered by doctrines of
diplomatic confidentiality and law enforcement and work product protections. The Government
has put the defense on notice that it intends to rely on the MLAT and TIEA documents at trial.


                                                 3
           Case 1:18-cr-00693-RMB Document 96 Filed 06/05/19 Page 6 of 16



filed, and others which had not been raised by the defense with the Government before the motion

was filed. For instance:

       -    The motion notes repeatedly that a small number of documents over which the defense

            asserts attorney-client privilege were inadvertently produced as part of the discovery

            available to the investigative team. (Mem. at 5, 7). However, the Government had

            already clawed back those documents before the motion was filed, as soon as this issue

            was raised by the defense. The investigative team was unaware that these documents

            were in the discovery and never relied on these documents.

       -    The motion takes issue with a single missing document from the IRS file of “Client-

            1”—the Offshore Voluntary Disclosure Program (“OVDP”) application for Client-1—

            and also notes that the Government’s production included 12 pages pertaining to a

            Kentucky taxpayer unconnected to the investigation. (Mem. at 6). The defense had not

            raised either issue with the Government prior to filing the motion, and the Government

            has since clawed back the Kentucky taxpayer information and will produce certain

            documents relating to Client-1’s OVDP application (documents that in the ordinary

            course would be produced with 3500 materials, but the Government will produce early

            in light of the defendants’ requests).     Notably, the defense’s ability to identify

            individual documents in the production as either missing or apparently unrelated to the

            case belies their claims that they are unable to effectively review the discovery.

       -    The motion asserts that documents produced included PDFs for which there was no

            metadata, which make them difficult to search. (Mem. at 4). The Government notes

            that its productions of documents is text searchable, and that it produced to the defense

            documents it received from third parties in the form that the Government received




                                                  4
            Case 1:18-cr-00693-RMB Document 96 Filed 06/05/19 Page 7 of 16



             them, including all metadata provided by those third parties related to those documents.

             Further, the Government is endeavoring to provide additional metadata that may assist

             the defendants in their review of the search warrant returns from the Accounting Firm,

             and will produce them to the defense shortly.

        -    The motion takes issue with the production of documents from Credit Suisse and the

             British Virgin Islands. (Mem. at 5). The defense had not raised this issue with the

             Government before filing the motion, and the Government has since met and conferred

             with the defense on these issues and provided the defense with additional information

             to address these questions. Of note, the Government has requested Bates ranges of

             documents for particular topics from counsel for Credit Suisse, and will be providing

             those ranges to the defense shortly.

        The Government has repeatedly informed the defendants that it will endeavor to answer

their questions about specific documents and productions, and is available for any such inquiries

so as to obviate the need for unnecessary motions practice.

                                           ARGUMENT

   I.        THE DEFENDANTS ARE NOT ENTITLED TO EARLY IDENTIFICATION
             OF TRIAL EXHIBITS

        The first relief sought by the defense is to compel the Government to identify the exhibits

it intends to use at trial. The Government has offered to produce a draft exhibit list six weeks in

advance of trial, and has also identified a large number of particular documents of interest both by

referencing them in the Indictment and by producing the exhibits to the various witness statements

that it has produced. The Government’s production already far exceeds what the law requires, and




                                                    5
         Case 1:18-cr-00693-RMB Document 96 Filed 06/05/19 Page 8 of 16



requiring the production of a full exhibit list at this stage of the process is unwarranted.

       A.      Applicable Law

       Under Federal Rule of Criminal Procedure 16(a)(1)(E), upon a defendant’s request the

Government must produce documents and objects within its custody or control if (i) they are

material to preparing the defense, (ii) the Government intends to use them during its case-in-chief

at trial, or (iii) if they were obtained from or belong to the defendant. Because there is “no such

requirement … in the plain language of the Rule,” some courts have held that the Government

cannot be required to make an early identification of trial exhibits. United States v. Nachamie, 91

F.Supp.2d 565, 570 (S.D.N.Y. 2000). Other courts have held that it is within the court’s authority

to produce trial exhibits, relying on “a district court’s inherent authority to regulate the nature and

timing of discovery.” United States v. Giffen, 379 F. Supp. 2d 337, 344 (S.D.N.Y. 2004).

       When district courts have ordered an early production of trial exhibits, they have generally

ordered production shortly before the trial date to “ensure an efficient presentation at trial.” Id.

For instance, in Giffen, the court ordered the Government to identify its trial exhibits 30 days

before trial, while also explaining that the Government “may supplement its exhibit list at any

time, including during trial, in good faith.” Id. Other cases have adopted similar timelines for

early disclosure of trial exhibits when the case has unusually complex or voluminous discovery.

See United States v. Chalmers, 474 F. Supp. 2d 555, 573 (S.D.N.Y. 2007) (requiring disclosure of

preliminary trial exhibit list 30 days before trial); United States v. Lino, No. 00 Cr. 632 (WHP),

2001 WL 8356 at *20 (S.D.N.Y. Jan. 2, 2001) (15 days before trial).

       Federal Rule of Criminal Procedure 12(b)(4)(B) provides that a defendant may, “[i]n order

to have an opportunity to move to suppress evidence under Rule 12(b)(3)(C), request notice of the

government’s intent to use (in its evidence-in-chief at trial) any evidence that the defendant may




                                                  6
         Case 1:18-cr-00693-RMB Document 96 Filed 06/05/19 Page 9 of 16



be entitled to discover under Rule 16.” This rule “is a procedural device intended to facilitate

efficient pre-trial motion practice,” and it does not “require the Government to ‘preview’ its case.”

United States v. Conyers, No. 15 Cr. 537 (VEC), 2016 WL 7189850, at *10 (S.D.N.Y. Dec. 9,

2016). Because the purpose of the rule is to inform the defendant about whether to file a

suppression motion, the rule is satisfied when the Government provides notice that it intends to

rely on evidence obtained from a particular search. “Notice from the Government that it intends

to rely on some or all of the evidence gleaned from a search warrant would adequately inform the

defense that a motion is worth making—identification of specific evidence is unneeded.” Id.

       B.      Discussion

       The defense motion primarily argues that early identification of trial exhibits is needed to

aid the defense in preparation for trial, and relies heavily on the volume of discovery as the basis

for this request. To that extent, the defense motion is essentially in the nature of a request for a

bill of particulars and should be denied for the reasons articulated in the Government’s opposition

to the motion for a bill of particulars. (Dkt. No. 73). As detailed there, the Government has

provided the defense with ample information to adequately prepare for trial, and the defendants’

motion for a bill of particulars represents “an impermissible attempt to compel the Government to

provide the evidentiary details of its case.” United States v. Rittweger, 259 F. Supp. 2d 275, 292-

93 (S.D.N.Y. 2003) (internal citation omitted). Because the law does not permit a defendant to

obtain the evidentiary details of the Government’s case by way of a bill of particulars, it would

make no sense to permit the defendant to pursue the same impermissible purpose by

simultaneously moving to compel early identification of the Government’s trial exhibits.3



3
  Additionally, to the extent that the defense needs more time to review the discovery, the
appropriate remedy would be a continuance rather than early production of trial exhibits. This is



                                                 7
        Case 1:18-cr-00693-RMB Document 96 Filed 06/05/19 Page 10 of 16



        Courts in this district have repeatedly declined to order early identification of trial exhibits

this far in advance of trial. The Government’s offer to produce a draft exhibit list six weeks in

advance of trial meets or exceeds the usual practice and is more than sufficient to “ensure an

efficient presentation at trial.” Giffen, 379 F. Supp. 2d at 344; see id. (ordering identification of

trial exhibits 30 days before trial); Chalmers, 474 F. Supp. 2d at 573 (30 days before trial); Lino,

2001 WL 8356 at *20 (15 days before trial).4 The only recent case imposing a longer timeline

than six weeks in this district appears to be United States v. Vilar, 530 F. Supp. 2d 616, 640

(S.D.N.Y. 2008), which ordered production of an exhibit list 60 days before trial. In Vilar,

however, the defendants had already prevailed on a motion to suppress evidence seized pursuant

to a search warrant. Id. at 620-21. The Court recognized that there would be litigation on a

document-by-document basis regarding whether particular Government exhibits were tainted

fruits of the unlawful search, and thus ordered identification of these exhibits 60 days in advance

of trial. Id. at 640.5 There is no such circumstance here.


the approach used by courts when there is a delay in discovery. See, e.g., United States v. Pineros,
532 F.2d 868, 871 (2d Cir. 1976) (the court should consider, inter alia, “‘the feasibility of rectifying
[any] prejudice by a continuance’” (quoting Advisory Committee Notes on Rule 16(g)); United
States v. Graham, No. 99 Cr. 271 (CFD), 2000 WL 1902425, at *2 (D. Conn. Dec. 21, 2000) (“A
continuance is the least severe remedy necessary to preserve the defendant’s right to a fair trial,
promote the fair and efficient administration of justice, and ensure full compliance with Rule
16(a).”).
4
  These cases are consistent with the view expressed by the Court at the May 29 status conference
in this case that the defendant’s motion for trial exhibits “seems a little early.” Tr. 3-4 (May 29,
2019).
5
  The defense also cites two cases from the Eastern District: United States v. McDonald, 2002 WL
2022215, at *3 (E.D.N.Y. 2002), which ordered identification of trial exhibits eight weeks before
trial, without explanation; and United States v. Upton, 856 F.Supp. 727, 748 (E.D.N.Y. 1994),
which ordered identification of trial exhibits without reference to the trial date. The Upton case is
an outlier, involving a 60-count indictment against a large number of defendants that had already
been pending for nearly four years at the time of the court’s order. More recent case law in the
Eastern District indicates that identification of trial exhibits closer to trial is the norm there, as it
is here. See, e.g., United States v. Barrett, 153 F. Supp. 3d 552, 575 (E.D.N.Y. 2015) (denying



                                                   8
        Case 1:18-cr-00693-RMB Document 96 Filed 06/05/19 Page 11 of 16



        The defense motion also cites Rule 12(b)(4)(B), as a basis for ordering the identification

of trial exhibits. However, the purpose of Rule 12(b)(4)(B) is to give the defense sufficient

information to determine whether to file a motion to suppress, not to “require the Government to

‘preview’ its case.” Conyers, 2016 WL 7189850, at *10. Here, the Government has put the

defense on notice that it intends to rely on documents obtained as a result of the search, and has

produced all such seized materials, which fully satisfies the requirement of the rule. Id.; see also

United States v. Ishak, 277 F.R.D. 156, 158-59 (E.D. Va. 2011) (“[D]efendants cannot invoke Rule

12(b)(4)(B) ‘to force the government to decide precisely which documents provided in discovery

it will offer at trial and to prevent it from using any that it does not so designate as a matter of trial

tactics.’”) (quoting United States v. El-Silimy, 228 F.R.D. 52, 57 (D. Maine 2005); United States

v. Lujan, 530 F.Supp.2d 1224, 1246 (D.N.M. 2008) (“The purpose of the rule is not to reveal the

government’s trial strategy, but merely to provide the defendant with sufficient information to file

the necessary suppression motions.”).

        The defense motion on this point relies entirely on United States v. Anderson, 416

F.Supp.2d 110 (D.D.C. 2006), the only cited case in which a court ordered the Government to

identify trial exhibits pursuant to Rule 12(b)(4)(B). As subsequent cases have recognized, the

reasoning of Anderson is “unpersuasive; it ignores the Rule’s text, purpose, and proper relationship

to Rule 16.” Ishak, 277 F.R.D. at 159 n.2. The purpose of the rule is to “provide the defendant

with sufficient information to file the necessary suppression motions,” Lujan, 530 F.Supp.2d at

1246, and interpreting it to require production of a full exhibit list goes far beyond that purpose.

“Had the rule contemplated a detailed exhibit list, it could have stated so expressly.” Id.




defense request for trial exhibits 60 days before trial and directing both parties to exchange exhibit
lists 45 days before trial).


                                                    9
          Case 1:18-cr-00693-RMB Document 96 Filed 06/05/19 Page 12 of 16



          The defendants’ motion seeking identification of trial exhibits should be denied.

    II.      THE DEFENDANTS ARE NOT ENTITLED TO THE SEARCH TERMS USED
             TO REVIEW SEIZED DOCUMENTS

          On August 4, 2017, a magistrate judge sitting in the United States District Court for the

District of Massachusetts issued a search warrant for the premises of the Accounting Firm, and

agents executed the search of the premises shortly thereafter. As part of the search, agents

identified three computers likely to contain responsive material—the Accounting Firm’s server,

and the computers used by Gaffey and his assistant—and created full digital copies, or “images,”

of the contents of those computers on site without removing the devices. The Government then

used search terms to identify documents responsive to the search warrant on these devices.6

Following that process, the Government ran a new set of “attorney search terms” through the

documents that had been identified as responsive using the first set of search terms, to identify any

documents that were subject to a claim of potential privilege. A filter team of attorneys reviewed

that set of documents to identify potentially privileged documents. Any documents identified as

potentially privileged were not released to the investigative team, but have been produced to

Gaffey along with the other electronic documents identified pursuant to the search terms.7

          In addition to producing the documents found to be responsive through this process, the


6
  The search warrant allowed for law enforcement to use “various techniques to locate information
responsive to the warrant, including, for example: . . . . performing key word searches through all
electronic storage areas,” and expressly “authorized [law enforcement personnel] to conduct a
complete review of all the ESI from seized devices if necessary to evaluate its contents and to
locate all data responsive to the warrant.” (Def. Buehler Decl. Ex. 5 at 33 (Dkt. No. 76-5) (search
warrant application and order)). The Second Circuit has previously approved this District’s
practice in reviewing ESI as set forth in its warrant language, including but not limited to use of
“key word searches through all electronic storage areas” as well as allowing for file-by-file review.
See United States v. Ulbricht, 858 F.3d 71, 101-02 (2d Cir. 2017).
7
 The Government has not produced potentially privileged documents to von der Goltz, as those
documents may be subject to a claim of privilege by other parties. The Government has only



                                                  10
        Case 1:18-cr-00693-RMB Document 96 Filed 06/05/19 Page 13 of 16



Accounting Firm retained the original devices after the execution of the warrant, so the whole

universe of documents against which the search terms were run was available to Gaffey. The

defendants’ motion seeks an order compelling the Government to produce the search terms and

attorney search terms used by the Government in this review process, arguing that the search terms

are relevant to the determination whether to file a motion to suppress.

       A.      Applicable Law

       The Warrants Clause of the Fourth Amendment requires that search warrants must

“particularly describe[e] the place to be searched, and the persons or things to be seized.” U.S.

Const. amend. IV. A warrant is sufficiently particular if it “enable[s] the executing officer to

ascertain and identify with reasonable certainty those items that the magistrate has authorized him

to seize.” United States v. George, 975 F.2d 72, 75 (2d Cir. 1992). “The Fourth Amendment does

not require a perfect description of the data to be searched and seized,” however, and “[s]earch

warrants covering digital data may contain ‘some ambiguity. . . .’” United States v. Ulbricht, 858

F.3d 71, 99 (2d Cir. 2017) (quoting United States v. Galpin, 720 F.3d at 446).

       “[I]t is generally left to the discretion of the executing officers to determine the details of

how best to proceed with the performance of a search authorized by warrant.” Dalia v. United

States, 441 U.S. 238, 257 (1979). For searches authorizing the seizure of electronically stored

information, “the Fourth Amendment does not require a search warrant to specify computer search

methodology.” United States v. Bowen, 689 F. Supp. 2d 675, 681 (S.D.N.Y. 2010). Accordingly,

courts “reviewing challenges to searches of electronically stored information have declined to




produced such documents to Gaffey as a person who had access to them prior to the search warrant
execution through his employ at the Accounting Firm. Aside from potentially privileged
documents, the Government has produced all responsive documents from the search to von der
Goltz.


                                                 11
        Case 1:18-cr-00693-RMB Document 96 Filed 06/05/19 Page 14 of 16



require any particular protocols such as the use of specific search terms or methodologies.” United

States v. Lebovits, No. 11 Cr. 134, 2012 WL 10181099, at *22 (E.D.N.Y. Nov. 30, 2012)).

       Because the Fourth Amendment does not require particular search protocols or search

terms, courts have declined to order the production of search terms in discovery. United States v.

Fumo, No. 06 Cr. 319, 2007 WL 3232112, at *5 (E.D. Pa. Oct. 30, 2007) (denying defense motion

to compel production of search terms because “search protocols and keywords used by the

government are irrelevant to the decision whether the warrants were overbroad or the seizures

exceeded the scope of the warrants”); United States v. Jack, No. 07 Cr. 266, 2009 WL 453051

(E.D. Cal. Feb. 23, 2009) (denying defense motion to compel production of search terms and

holding that such terms “are not material to the preparation of the defense”).

       B.      Discussion

       Here, the defense is considering a motion to suppress evidence seized pursuant to the search

warrant, and argues that the search terms would aid in that decision. That argument is a non

sequitur. The defendant is in possession of the search warrant and the materials seized pursuant

to that warrant. Any motion to suppress would be based on those materials, and the specific search

terms used to assist the Government in identifying the seized materials are not necessary for the

defendants to file any such motion.

       As noted, at least three courts have denied similar motions and have rejected the same

arguments made by the defense here. See Fumo, 2007 WL 3232112, at *5 (E.D. Pa. Oct. 30,

2007); Jack, 2009 WL 453051 (E.D. Cal. Feb. 23, 2009); United States v. Brown, No. 12 Cr. 367,

2013 WL 5508676, at *7 (E.D. Pa. Oct. 4, 2013). The sole case cited by the defense in which a

court ordered the production of search terms is United States v. Cadden, No. 14 Cr. 10363, 2015

WL 5737144 (D. Mass. Sept. 30, 2015). However, Cadden is inapposite. In Cadden, the defense




                                                12
        Case 1:18-cr-00693-RMB Document 96 Filed 06/05/19 Page 15 of 16



argued that the Government’s production of documents from a search warrant had been under-

inclusive, the opposite of the defendants’ argument here. See Cadden, 2015 WL 13683814, at *5

(explaining defense argument that the search terms were needed to determine whether there might

be relevant documents that were “inadvertently omitted from the government’s production”). In

granting the defense motion, the court cited only cases about civil discovery and had no occasion

to consider whether search terms might be relevant to a motion to suppress a warrant. Cadden,

2015 WL 5737144 at *3 & n.4.

       The defense also cites the transcript of the suppression hearing in United States v. Wey, No.

15 Cr. 611 (AJN), showing that the Government introduced a list of search terms during agent

testimony at that hearing. (Mem. at 18). However, the court’s decision in Wey expressly stated

that it was not relying on the content of search terms. United States v. Wey, 256 F. Supp. 3d 355,

407 (S.D.N.Y. 2017). The court instead based its ruling on the Government’s decision to conduct

new searches of the seized electronic information for new categories of information long after the

initial search had been conducted, an issue not present here. Id. at 408.

       The defense has not cited any case in which a court has ordered the production of search

terms in discovery based on reasoning that such terms would be relevant to a motion to suppress.

Nor is there anything so unusual about this case that would warrant the unprecedented relief sought

by the defense. The defense makes a cursory argument that the discovery contains some irrelevant

documents, citing a small sample of documents reviewed by a paralegal. (Mem. at 8-9). Although

the Government does not accept the selective data offered by the defense, there is nothing unusual

about some imprecisions in a review of voluminous computer data. “[I]t has been recognized that

seizure of superfluous computer files is virtually inevitable.” United States v. Maali, 346 F. Supp.

2d 1226, 1265 (M.D. Fla. 2004).




                                                13
        Case 1:18-cr-00693-RMB Document 96 Filed 06/05/19 Page 16 of 16



       To the extent the defense seeks to challenge the search or seizure on the basis of such

alleged overbreadth of the evidence seized, any such challenge would be based on the warrant and

the actual evidence recovered. This was the conclusion of the court in Fumo, which explained that

“search protocols and keywords used by the government are irrelevant to the decision whether …

the seizures exceeded the scope of the warrants. . . . [T]he constitutionality … of the seizures of

particular documents can be determined by examining only the warrants and the evidence.” 2007

WL 3232112, at *5. There is no basis for ordering production of the search terms.

                                          CONCLUSION

       For the foregoing reasons, the Government respectfully submits that the Court should deny

the defendants’ motion in its entirety.


Dated: New York, New York
       June 5, 2019

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney
                                                     Southern District of New York


                                                     DEBORAH CONNOR
                                                     Chief, Money Laundering and
                                                     Asset Recovery Section
                                                     Criminal Division


                                             By:     /s/ Thane Rehn
                                                     Eun Young Choi
                                                     Thane Rehn
                                                     Assistant United States Attorneys


                                                     Michael Parker
                                                     Parker Tobin
                                                     Trial Attorneys, Criminal Division



                                                14
